UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6193


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS EDWARD FIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00241-CCB-2; 1:12-cv-00069-CCB)


Submitted:   June 19, 2014                       Decided:   July 15, 2014


Before KING and    SHEDD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Edward Fields, Appellant Pro Se.       Christopher John
Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas      Edward         Fields       seeks    to     appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion     and     denying          reconsideration.                The     orders        are     not

appealable        unless        a    circuit          justice       or      judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate         of      appealability           will     not      issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief   on      the    merits,      a    prisoner          satisfies       this    standard       by

demonstrating          that     reasonable            jurists       would      find      that     the

district      court’s        assessment      of        the    constitutional             claims    is

debatable     or       wrong.        Slack    v.       McDaniel,         529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is      debatable,         and   that        the    motion      states     a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Fields has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                             We dispense with oral

argument because the facts and legal contentions are adequately

                                                  2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3